FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofDecember HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ 10 December 2012 COMPLETION OF SALE OF CENTRAL AMERICAN BANKING OPERATIONS *** Businesses sold for a consideration of US$0.8bn *** On 24 January 2012, HSBC Bank (Panama) S.A., an indirect, wholly owned subsidiary of HSBC Holdings plc ("HSBC"), announced that it had entered into an agreement to sell the whole of its banking operations in Costa Rica, El Salvador and Honduras to Banco Davivienda S.A., a Colombian-listed banking group (the "Disposals") The Disposals, which have received all regulatory and other approvals, have now been completed. HSBC received an aggregated cash consideration of US$801m for the Disposals, which is subject to minor adjustments based on the closing balance of shareholders' equity in each country. HSBC remains committed to its Latin American business, focused primarily on Argentina, Brazil and Mexico, in line with the HSBC Group's strategy. Media enquiries to: Mexico Lyssette Bravo + 52 (1) 55 57212888 lyssette.bravo@hsbc.com.mx London Patrick Humphris +44 (0) 20 7992 1631 patrick.humphris@hsbc.com Investor Relations enquiries to: London Guy Lewis +44 (0)20 7992 1938 guylewis@hsbc.com Robert Quinlan +44 (0)20 7991 3643 robert.quinlan@hsbc.com Hong Kong Hugh Pye + hugh.pye@hsbc.com Note to editors: The HSBC Group HSBC Holdings plc, the parent company of the HSBC Group, is headquartered in London. The Group serves customers worldwide from around 6,900 offices in over 80 countries and territories in Europe, the Asia-Pacific region, North and Latin America, the Middle East and Africa. With assets of US$2,721bn at 30 September 2012, the HSBC Group is one of the world's largest banking and financial services organisations. ﻿ ﻿ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name: P A Stafford Title: Assistant Group Secretary Date:10 December 2012
